 SOUTHEAST WORK TRAINING CENTER487Southeast Association for Retarded Citizens, Inc., d/b/a Southeast Work Training Center and Cali-fornia Teamsters, Chauffeurs, Warehousemenand Helpers of America. Case 21-CA-18647August 25, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEUpon a charge filed on February 1, 1980, byCalifornia Teamsters, Public, Professional & Medi-cal Employees Union, Local 911, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, herein called theUnion, and duly served on Southeast Associationfor Retarded Citizens, Inc., d/b/a Southeast WorkTraining Center, herein called Respondent, theGeneral Counsel of the National Labor RelationsBoard, by the Regional Director for Region 21,issued a complaint and notice of hearing on March14, 1980, against Respondent, alleging that Re-spondent had engaged in and was engaging inunfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the National Labor Relations Act,as amended. Copies of the charge and complaintand notice of hearing before an administrative lawjudge were duly served on the parties to this pro-ceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on January 11,1980, following a Board election in Case 21-RC-16097, the Union was duly certified as the exclu-sive collective-bargaining representative of Re-spondent's employees in the unit found appropri-ate;' and that, commencing on or about January23, 1980, and at all times thereafter, Respondenthas refused, and continues to date to refuse, to bar-gain collectively with the Union as the exclusivebargaining representative, although the Union hasrequested and is requesting it to do so. On March25, 1980, Respondent filed its answer to the com-plaint admitting in part, and denying in part, the al-legations in the complaint.On April 10, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on April 14,1980, the Board issued an order transferring theOfficial notice is taken of the record in the representation proceed-ing. Case 21-RC-16097. as the term "record" is defined in Secs. 102.68and 102.69(g) of the Board's Rules and Regulations. Series 8, as amended.See LTV Electrosyotems. Inc., 166 NLRB 938 (1967). enfd 388 F2d 683(4th Cir 1968): Golden 4ge Beverage Co.. 167 NLRB 151 (1967). enfd 415F 2d 26 (5th Cir 1969); Interrype Co. v Penello, 269 F Supp. 573(DCVa 1967): Folett Corp, 164 NLRB 378 (1967), enfd 397 F.2d 91(7th Cir 1968): Sec 9(d) ofr the NLRA. as amended251 NLRB No. 70proceeding to the Board and a Notice To ShowCause why the General Counsel's Motion for Sum-mary Judgment should not be granted. Respondentthereafter filed an opposition to the Motion forSummary Judgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentOn January 16, 1980, the Union sent a letter toRespondent requesting certain information which itclaimed was relevant to the collective-bargainingprocess.2On January 23, 1980, Respondent, byletter, informed the Union that it would not bar-gain with respect to the unit of employees foundappropriate by the Regional Director, and that itwould not furnish the information requested by theUnion. Based upon Respondent's refusal to bargainwith the Union and to fuirnish the requested infor-mation, the Regional Director issued the complaintherein.In its answer to the complaint, Respondentadmits the request and the refusal to bargain. How-ever, Respondent, in its opposition to the Motionfor Summary Judgment, in substance attacks thevalidity of the Board's certification in the underly-ing representation proceeding by contending thatthe Regional Director erred in finding jurisdictionappropriate over its operations based on the$50,000 indirect outflow standard.sIn this connec-tion, Respondent avers that its operations are chari-table and entirely local in character, and thereforethat they do not affect commerce within the mean-ing of the Act. The General Counsel contends thatRespondent is seeking to relitigate matters previ-ously litigated in the underlying representation pro-ceeding; that there are no factual issues warrantinga hearing; and that Respondent does not offer toadduce any newly discovered or previously un-available evidence. The General Counsel submitsThe information requested included the following:I. Names, classifications, and wage rates for all employees in the bar-gaining unit.2. Monthly cost per employee for:(a) Health Insurance(b) Dental Insurance(c) Retirement Plan3. Average hourly wage rate for all unit employees.4. Annual cost per employee for:(a) Holidays(b) Vacations(c) Sick leave5. Average hourly cost per unit employee6. Annual total cost of wages and fringes for unit employees.7. Payroll tax for unit employees expressed in percentage of payrollI Siemons Mailing Service, Inc., 122 NLRB 81 (1958). 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat, as there are no litigable issues of fact, theBoard should grant his Motion for Summary Judg-ment.Review of the record herein, including therecord in Case 21-CA-16097, reveals that on De-cember 4, 1979, after a hearing in which Respond-ent participated, the Regional Director issued aDecision and Direction of Election in which hefound jurisdiction appropriate over Respondentusing the $50,000 indirect outflow standard of Sie-mons Mailing Service, supra, and found the unit ofemployees requested by the Union to be an appro-priate one for collective bargaining. Thereafter,Respondent filed a timely request for review of theRegional Director's decision, alleging in substancethat the Regional Director's jurisdictional findingwas improper. By telegraphic order dated January3, 1980, the Board denied Respondent's request forreview. It therefore appears that Respondent is at-tempting to relitigate in this proceeding issues fullylitigated and determined in the representation pro-ceeding.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.4All issues raised by Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor doesit allege that any special circumstances exist hereinwhich would require the Board to reexamine thedecision made in the representation proceeding. Wetherefore find that Respondent has not raised anyissue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we find that Re-spondent has at all times material herein refused torecognize and bargain with the Union, upon re-quest, and that its refusal to do so is violative ofSection 8(a)(5) and (1) of the Act.In this proceeding, Respondent defends its refus-al to bargain with the Union and to furnish the re-quested wage, fringe benefit, and employment in-formation pertaining to the bargaining unit employ-ees on grounds, inter alia, that the Board's assertionof jurisdiction is improper and that, in any event,the Union has not demonstrated the relevance tocollective bargaining of the requested information.As indicated above, Respondent's jurisdictional ar-guments were fully litigated in the prior representa-tion proceeding. As for Respondent's contentionI See Pittsburgh Plate Glass Co. v N.L.R.B.. 313 U.S. 146, 162 (1941)Rules and Regulations of the Board, Secs 102 67(f) and 102.69(a)that the Union failed to establish the relevance ofthe information it requested, we note it is settledthat wage, fringe benefit, and employment dataconcerning bargaining unit employees is presump-tively relevant for the purposes of collective bar-gaining, and must be provided upon request to theemployees' bargaining representative.5It is alsowell settled that a union is not required to showthe precise relevance of such information unless theemployer has submitted evidence sufficient to rebutthe presumption of relevance.6Here, Respondenthas not attempted to rebut by proffer of proof therelevance of the information sought by the Union.Rather, Respondent claims that a hearing is neces-sary to provide the opportunity for it to contest thecomplaint's allegation that the requested informa-tion is relevant for purposes of collective bargain-ing. Moreover, in its letter of January 23, 1980, Re-spondent declined to furnish the requested informa-tion solely because of its belief that jurisdiction hadbeen improperly asserted over its operations. Ac-cordingly, we find that no material issues of factexist with regard to Respondent's refusal to furnishthe wage, fringe benefit, and employment datasought by the Union through its letter of January16, 1980, and that its refusal to do so violated Sec-tion 8(a)(5) and (1) of the Act.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTAt all times material herein, Respondent, a non-profit California corporation, has been engaged inthe business of providing training for mentally re-tarded adults in Los Angeles, California, and oper-ates a work activity center at 9501 WashburnRoad, Downey, California.During the past fiscal year preceding issuance ofthe complaint, which period is representative of alltimes material herein, Respondent sold and shippedproducts valued in excess of $50,000 to customerslocated within the State of California, each ofwhich, in turn, sold or shipped products valued inexcess of $50,000 directly to customers located out-' Western Electric. Inc., 225 NLRB 1374 (1976); Hotel Enterprises, Inc..d/b/a Royal Inn of South Bend, 224 NLRB 810 (1976); Warehouse Foods,A Division of M.E. Carter and Company. Inc., 223 NLRB 506 (1976);Building Construction Employers ,4ssociation of Lincoln. .ebraska. et al.,185 NLRB 34 (1970); Cowles Communications, Inc., 172 NLRB 1909(1968); Curtiss-Wright Corp., 145 NLRB 152 (1963), enfd. 347 F.2d 61 (3dCir. 1965).B Curtiss-Wright Corp., supra, 347 F.2d at 69. Thus, if the information isof potential or probable relevance, the General Counsel need not make ashowing that the information sought is clearly relevant to or clearly dis-positive of the negotiating issues between the parties. See Western Massa-chusetts Electric Company, 228 NLRB 607 (1977) SOUTHEAST WORK TRAINING CENTER489side the State of California, or purchased goodsand materials valued in excess of $50,000 directlyfrom suppliers located outside the State of Califor-nia.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE I.ABOR ORGANIZATION INVOI.VEDCalifornia Teamsters, Public, Professional &Medical Employees Union, Local 911, Internation-al Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, is a labor orga-nization within the meaning of Section 2(5) of theAct.tII. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All instruction supervisors, instruction supervi-sor aides, truck drivers, warehousemen andmaintenance mechanics employed by the Em-ployer at its work training center located at9501 Washburn Road, Downey, California; ex-cluding all other employees, office clerical em-ployees, guards and supervisors as defined inthe Act.2. The certificationOn January 3, 1980 a majority of the employeesof Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the Re-gional Director for Region 21, designated theUnion as their representative for the purpose ofcollective bargaining with Respondent.The Union was certified as the collective-bar-gaining representative of the employees in said uniton January 11, 1980, and the Union continues to besuch exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and To FurnishRelevant Information and Respondent's RefusalCommencing on or about January 16, 1980, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about January 23, 1980, and con-tinuing at all times thereafter to date, Respondenthas refused, and continues to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit, and has refused to furnish the Unioninformation relevant to collective bargaining.Accordingly, we find that Respondent has, sinceJanuary 23, 1980, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and(1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, weshall order that it cease and desist therefrom, and,upon request, bargain collectively with the Unionas the exclusive representative of all employees inthe appropriate unit, and, if an understanding isreached, embody such understanding in a signedagreement. We shall also order that Respondent,upon request, furnish the Union the information re-quested in its letter of Janaury 16, 1980.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondent com-mences to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following: 490I)lCISI()NS OF NAI()NAL LABOR RELAI'IONS BO)ARDCONCLUSIONS 01 LAW1. Southeast Association for Retarded Citizens,Inc., d/b/a Southeast Work Training Center, is anemployer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act.2. California Teamsters, Public, Professional &Medical Employees Union, Local 911, Internation-al Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, is a labor orga-nization within the meaning of Section 2(5) of theAct.3. All instruction supervisors, instruction supervi-sor aides, truck drivers, warehousemen and mainte-nance mechanics employed by the Employer at itswork training center located at 9501 WashburnRoad, Downey, California; excluding all other em-ployees, guards and supervisors as defined in theAct, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Sec-tion 9(b) of the Act.4. Since January 11, 1980, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about January 23, 1980, andat all times thereafter, to bargain collectively withthe above-named labor organization as the exclu-sive bargaining representative of all the employeesof Respondent in the appropriate unit, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) of theAct.6. By refusing on or about January 23, 1980, andat all times material thereafter, to bargain collec-tively with the above-named labor organization asthe exclusive bargaining representative of all em-ployees of Respondent in the appropriate unit byrefusing to furnish wage, fringe benefit, and em-ployment information concerning said unit employ-ees, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Sec-tion 8(a)(5) of the Act.7. By the aforesaid refusal to bargain, Respond-ent has interfered with, restrained, and coerce, andis interfering with, restraining, and coercing, em-ployees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby hasengged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.8. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Southeast Association for Retarded Citizens, Inc.,d/b/a Southeast Work Training Center, Downey,California, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with California Team-sters, Public, Professional & Medical EmployeesUnion, Local 911, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, as the exclusive bargaining representa-tive of its employees in the following appropriateunit:All instruction supervisors, instruction supervi-sor aides, truck drivers, warehousemen andmaintenance mechanics employed by the Em-ployer at its work training center located at9501 Washburn Road, Downey, California; ex-cluding all other employees, office clerical em-ployees, guards and supervisors as defined inthe Act.(b) Refusing to bargain collectively with theabove-named labor organization by refusing to fur-nish the said labor organization with the wage,fringe benefit, and employment information con-cerning unit employees.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Upon request, bargain collectively with theabove-named labor organization by furnishing itwith the wage, fringe benefit, and employment in-formation requested in its letter of January 16,1980.(c) Post at Downey, California, copies of the at-tached notice marked "Appendix."7Copies of saidthe I n o Ih n e that this ()rder is enfiorced hb a Judgn ll Iof a UniledStates Court of' Appeals. the .¥ords in the notice reading "Posted by( tltled------ SO)UTHEAST WORK TRAINING CENTER R41 Inotice, on forms provided by the Regional Direc-tor for Region 21, after being duly signed by Re-spondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director for Region 21,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.MEMBER PENF II.1o, dissenting:For the reasons fully explicated in my dissentingopinions in Lighthouse for the Blind of Houston, 244NLRB No. 155 (1979), and The Rhode IslandCatholic Orphan Asylum a/k/a St. Aloysius Home,224 NLRB 1344 (1976), 1 would not assert jurisdic-tion over Respondent. Accordingly, I would denythe General Counsel's Motion for Summary Judg-ment.Order of the Nalional l.abor Relations Hoard" shall read "P'sted I'ursu-anl to a Judgment of the United States Court of Appeals Erlfoircilg 1anOrder of the National Relations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employmentwith California Teamsters, Public, Professional& Medical Employees Union, Local 911, Inter-national Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,as the exclusive representative of the employ-ees in the bargaining unit described below.WI: WI I1 NO' in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.W WIIl., upon request, bargain with theabove-namied Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All instruction supervisors, instruction su-pervisors aides, truck drivers, warehousemenand maintenance mechanics employed bythe Employer at its work training center lo-cated at 9501 Washburn Road, Downey,California; excluding all other employees,office clerical employees, guards and super-visors as defined in the Act.WE WIlll NOT refuse to bargain collectivelywith the above-named labor organization byrefusing to furnish it with the wage, fringebenefit, and employment information it has re-quested with respect to the employees in theunit described above.WE Wn.IIL, upon request, bargain collectivelywith the above-named labor organization byfurnishing it with the information requested inits January 16, 1980, letter.SOUTHEAST ASSOCIATION FOR RE-TARDED CITIZENS, INC., D/B/ASOUI'HEAST WORK TRAININGCENTER